United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-3655
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the District
                                          * of Minnesota.
Thomas Allen Boldt,                       *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                               Submitted: October 19, 2010
                                  Filed: January 28, 2011
                                   ___________

Before SMITH, COLLOTON, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Thomas Boldt pled guilty to unlawful possession of ammunition as a previously
convicted felon, in violation of 18 U.S.C. § 922(g)(1). After finding that Boldt had
at least three prior convictions for violent felonies, the district court1 sentenced Boldt
to the mandatory minimum sentence of 15 years imprisonment under the Armed
Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e). Boldt appeals, claiming that his
prior convictions do not qualify as violent felonies under the ACCA and that his


      1
        The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota.
sentence constitutes cruel and unusual punishment in violation of the Eighth
Amendment. We affirm.

       On December 1, 2008, Boldt was stopped on suspicion of shoplifting as he
exited a convenience store. The store security guard, who was an off-duty police
officer, subsequently searched Boldt and discovered nine .38 caliber special bullets
and one .357 caliber bullet in Boldt’s pocket. Because of Boldt’s previous felony
convictions, he was charged with, and pled guilty to, unlawful possession of
ammunition as a previously convicted felon. After concluding that Boldt had at least
three prior convictions for violent felonies as defined by section 924(e), the district
court sentenced Boldt to the mandatory minimum sentence of 15 years imprisonment.

       On appeal, Boldt contends he is not a career criminal as defined in section
924(e) because his prior convictions for third-degree burglary are not convictions for
“violent felonies.” We need not address the merits of Boldt’s contention, however,
because Boldt does not dispute that his three prior convictions for second-degree
burglary constitute convictions for “violent felonies.” Therefore, even if Boldt were
correct that his third-degree burglaries are not convictions for “violent felonies,” the
district court correctly concluded that Boldt was a career criminal as defined by
section 924(e).

      Boldt also argues that his sentence violates the Eighth Amendment because he
did not know it was illegal to possess ammunition as a convicted felon.2 We review
de novo an Eighth Amendment challenge to a sentence. United States v. Wiest, 596
F.3d 906, 911 (8th Cir.), cert. denied, 131 S. Ct. 339 (2010).



      2
       We note that the district court never made a specific finding that Boldt did not
know his possession of ammunition was illegal. However, because we conclude that
such a finding was not necessary prior to Boldt’s sentencing, we will assume for
simplicity that Boldt did not know it was illegal for him to possess ammunition.
                                          -2-
       We have repeatedly held that section 924(e)’s mandatory minimum sentence
provisions do not violate the Eighth Amendment. See, e.g., United States v. Harris,
324 F.3d 602, 607 (8th Cir. 2003); United States v. Yirkovsky, 259 F.3d 704, 707 (8th
Cir. 2001). Additionally, the parties do not dispute that section 924(e) applies
irrespective of whether a criminal defendant knew his actions were illegal. Boldt
nonetheless insists that, under the Eighth Amendment, a sentencing court must be
allowed to depart below the mandatory minimum if the court finds a criminal
defendant did not know his actions were illegal. Ignoring for a moment the assertion
that ignorance of illegality should be considered during sentencing, it is well
established that Congress has the power to enact noncapital mandatory minimum
sentences that “define criminal punishments without giving the courts any sentencing
discretion.” Harmelin v. Michigan, 501 U.S. 957, 1006 (1991) (Kennedy, J.,
concurring in part and concurring in judgment) (quoting Chapman v. United States,
500 U.S. 453, 467 (1991)). Indeed, if section 924(e) applies, a sentencing court
possesses no authority to impose a sentence below the mandatory minimum sentence
except upon motion by the government to reflect the defendant’s substantial
assistance. United States v. Rudolph, 970 F.2d 467, 470 (8th Cir. 1992).
Accordingly, we reject Boldt’s Eighth Amendment challenge.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-